                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Joseph Thompson,

                    Plaintiff,

v.                                                     Civil No. 16-943 (DWF/TNL)

Dezarae L. Buroker, Natalie Booker, Stephanie
Sather, Alyssa Fahlsing, Wendy K. McGowan,
James Barnes, Timothy Carman, Eric Gist,
Anthony Herring, Edward Kesty, Kenneth Schofield,
Cory Vergason, Adam Young, Daniel Nelson,
Corey Drabelis, Tanya Eiffler, Steven Janz,
Nicholas Laukka, Kevin Carlson, Travis Cowell,
Ryan Fahland, William Goman, Nathan Madsen,
Sandi Schoenrock, Doreen Peterson, Matthew Brown,
Nicole Kielty, Jeffrey Knapp, Jeffrey Laine,
Bruce Lind, Jessica Olson, Pamela Sater, Troy
Swartout, Jeffrey Wockenfus, Robert Rose,
Lisa Wesely, Michele Caron, Jessica O’Neill,
Jacob Rollings-Dehaven, Susan Johnson,
Mark Kuhlman, Nathan Johnson, Thorn Torgerson,
Brian Ninneman, Kevin Moser, Corinne
Hoadley-Halverson, Nolan Peterson, Katherine
McDowell, and Kathryn Lockie, each in their
individual capacity and in their official capacity
as employees of the Department of Human Service,

                    Defendants.

____________________________________                 ORDER ADOPTING REPORT
                                                      AND RECOMMENDATION
Joseph Thompson,

                    Plaintiff,

v.                                                     Civil No. 16-944 (DWF/TNL)

Julie Rose, Debbie Thao, Kathryn Schesso,
Sara Kulas, Jessica O’Neill, Terry Kneizel,
Laurie Severson, Megan Miller, Paul Mayfield,
Heidi Menard, Blake Carey, Dezarae Buroker,
Natalie Booker, Stephanie Sather, Johnnie Eargle,
Katherine McDowell, Kathryn Lockie, Kevin
Moser and Jana Skye Brister Korby, and
Peter D. Puffer, each in their individual capacity
and in their official capacity as state, and county
of Minnesota Service,

                     Defendants.


       The above matter comes before the Court upon the Reports and Recommendations

of United States Magistrate Judge Tony N. Leung dated January 17, 2019. (Civil

No. 16-943 (DWF/TNL), Doc. No. 48; Civil No. 16-944 (DWF/TNL), Doc. No. 55.) No

objections have been filed to the Reports and Recommendations in the time period

permitted. The factual background for the above-entitled matter is clearly and precisely

set forth in the Reports and Recommendations and is incorporated by reference. Based

upon the Reports and Recommendations of the Magistrate Judge and upon all of the files,

records, and proceedings herein, the Court now makes and enters the following:

                                         ORDER

       1.     Magistrate Judge Tony N. Leung’s January 17, 2019 Reports and

Recommendations (Civil No. 16-943 (DWF/TNL), Doc. No. [48] and Civil

No. 16-944 (DWF/TNL), Doc. No. [55]) are ADOPTED.

       2.     Defendants’ Motions to Dismiss (Civil No. 16-943 (DWF/TNL), Doc.

Nos. [18] & [36]; Civil No. 16-944 (TNL/DWF), Doc. Nos. [13] & [40]) are GRANTED

IN PART and DENIED IN PART as follows:

                                             2
       a.     The motions are granted to the extent that Thompson seeks

injunctive relief against any Defendant in their individual capacity or

monetary relief against any Defendant in their official capacity and those

claims are DISMISSED WITH PREJUDICE;

       b.     Counts 6, 7, 8, 9 and 10 of Thompson’s complaint in Civil

No. 16-943 (DWF/TNL) (Doc. No. [1]) and Counts 6, 7, 8, and 9 of

Thompson’s amended complaint in Civil No. 16-944 (Doc. No. [9]), insofar

as they state a claim for violation of the Minnesota Constitution, are

DISMISSED WITH PREJUDICE;

       c.     The motions are DENIED WITHOUT PREJUDICE as to

the remaining claims; and

       d.     The remaining claims in the operative complaints (Civil

No. 16-943 (DWF/TNL), Doc. Nos. [1] & [9]); Civil No. 16-944, Doc.

Nos. [1] & [9]) are DISMISSED WITHOUT PREJUDICE 30 days from

the date of the District Judge’s ruling on these Reports and

Recommendations for failure to comply with Rule 8. Thompson must file

an amended complaint by that day if he wishes to continue litigating his

claims.

       3.     Thompson’s Motion for No Contact and Cease and Desist

(Civil No. 16-944 (DWF/TNL), Doc. No. [21]) is DENIED AS MOOT.

4.     All prior consistent orders remain in full force and effect.

                                       3
       5.     Failure to comply with any provision of this Order or any other prior

consistent order shall subject the non-complying party, non-complying counsel and/or the

party such counsel represents to any and all appropriate remedies, sanctions and the like,

including without limitation: assessment of costs, fines and attorney fees and

disbursements; waiver of rights to object; exclusion or limitation of witnesses, testimony,

exhibits, and other evidence; striking of pleadings; complete or partial dismissal with

prejudice; entry of whole or partial default judgment; and/or any other relief that this

Court may from time to time deem appropriate.

Dated: February 8, 2019                    s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




                                              4
